DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Status of Claims
This office action is in response to the claim amendments filed February 28, 2022.
Claims 1-20 are pending.
Claims 1-20 have been examined.
Claims 21-31 are withdrawn below.

Response to Arguments
With respect to 35 USC § 103:
Regarding claims 1 and 13: Applicant is of the opinion prior art fails to disclose:
 “Mohamed teaches the generation and transfer of gift tokens. While the token may have been generated by one device and transferred for use by another device, Mohamed does not teach the other device requesting the token from the one device. Rather paragraph 67 of Mohamed teaches that the first device requests the generation of the gift token from a token issuer (i.e., not the second user device). Later, this token can be transferred to the second device. However, the second device does not request the gift token for a particular transaction.
Therefore, Mohamed does not teach at least: 
receive a payment transaction request from a second mobile communication device, the transaction request comprising data elements associated with a payment transaction between the second mobile communication device and a merchant system, said data element including at least a transaction value and a merchant identifier;”
Applicant’s arguments with respect to claims 1 and 13 have been considered.  The Examiner, however, respectfully disagrees. The reasoning for this rejection is the same as was laid out in the final rejection mailed November 26, 2021.
Additionally, Mohamed discloses:
Mohamed discloses: A mobile communication device comprising (Mohamed [0067], the Examiner considers a payment server 130 to be the mobile communication device. [0067] In implementation of the various embodiments, embodiments of the invention may comprise a personal computing device, such as a personal computer, laptop, PDA, cellular phone or other personal computing or communication devices”), (see paragraph [0070] and Fig. 1, Fig. 3 and Fig. 4 and related text):
receive a payment transaction request from a second mobile communication device, the transaction request comprising data elements associated with a payment transaction between the second mobile communication device and a merchant system (Mohamed [0067], “…receive a request for a token to be issued for a specified money amount, as shown in step 301. The request can be from a user, for example. The request can be made via a computer or mobile device 120 of the user.” [0039] “The user can send a request to a payment provider for a token, as shown in step 201. For example, the user can send the request from the mobile device 120 to the payment server 130 via the Internet 140. The request can be sent via a cellular telephone, desktop computer, or any other device suitable for sending the request.”), said data element including at least a transaction value (e.g., a money amount / limitations) and a merchant identifier (Mohamed [0067], “The token can include information representative of an identification of the recipient”), (see paragraphs [0067], [0039]-[0040], [0031] and [0015]-[0016] and Fig. 2 and Fig. 3).
Furthermore, Examiner’s Note: claim 1 limitation recites “A mobile communication device comprising: at least one data processor…” The originally-filed specification discloses, see paragraph [00194], “By way of example, FIG. 8 shows a user communication device or controller 800, 106 that may include a central processing unit ("CPU") 802 connected to a storage unit 804 and to a random access memory 806. The CPU 802 may process an operating system 801, 10 application program 803, and data 823…. Computer device 800 may further include a graphics processing unit (GPU) 822 which is operatively connected to CPU 802 and to memory 806... A user or operator 807, 104 may interact with the computer device 800…” [00195], “Various aspects and embodiments of the present systems and methods may be any manner of computer devices, including desktop computers, laptop computers, tablet computers, and/or wireless handheld devices” Therefore, Examiner interprets the mobile communication device as computer device (i.e., payment server 130). Accordingly, this ground of rejection is maintained.

Furthermore, regarding claims 1 and 13: Applicant is of the opinion prior art fails to disclose:
Applicant Arguments/Remarks (page 10): “Oskolkov teaches a method for money transfers between user devices. While a token may be used in Oskolkov to transfer such funds, Oskolkov does not teach how the recipient can use the token for a subsequent electronic transaction. Indeed, the recipient would have to first obtain the funds from the sender, and then set up a new token to use in a subsequent electronic purchase. In any event, Oskolkov does not teach the limitation cited above.
Therefore, since neither Mohamed nor Oskolkov (alone or in combination) teach the sending or receiving of transaction details between a first and a second user device so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user (i.e., the limitation cited above), then the cited combination does not teach all the limitations of the independent claims. As such, it respectfully submitted that claims 1 and 13 (and previously withdrawn revised claims 21 and 29) of the present application are novel over Mohamed in view of Oskolkov. In view of their dependencies on claims 1 or 13 (or previously withdrawn revised claims 21 or 29), claims 2, 4-7, 9-10, 14, and 16-19 (and previously withdrawn claims 22-28 and 30-31) are patentable over the cited art for at least that reason.”
Applicant’s arguments with respect to claims 1 and 13 have been considered.  The Examiner, however, respectfully disagrees. The reasoning for this rejection is the same as was laid out in the final rejection mailed November 26, 2021. Accordingly, this ground of rejection is maintained.

Regarding claims 11-12 and 20: Applicant is of the opinion prior art fails to disclose:
Applicant Arguments/Remarks (pages 11): “Bondesen teaches a method for ATM token cash withdrawal. While multiple tokens are discussed in Bondesen to authentic a user device, Bondesen is limited for one user to be authenticated to perform a token cash withdrawal from their own account. Indeed, the device owner would have to first obtain the token cash withdrawal (of their own money), and then generate a new token to be used in a subsequent electronic purchase. 
Since Bondesen fails to cure the deficiencies of Mohamed in view of Oskolkov with respect to claims 1 and 13, dependent claims 11-12 and 20 are patentable over the cited art for at least that reason.”
Applicant’s arguments with respect to claims 11-12 and 20 have been considered.  The Examiner, however, respectfully disagrees. The reasoning for this rejection is the same as was laid out in the final rejection mailed November 26, 2021. Accordingly, this ground of rejection is maintained.

Regarding claims 3 and 15: Applicant is of the opinion prior art fails to disclose:
Applicant Arguments/Remarks (page 11): “Kannanari teaches the use of tokens for electronic transaction payments generally. However, Kannanari does not teach the sending or receiving of transaction details between a first and a second user device so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user. As such, Kannanari does not cure the deficiencies of Mohamed, Oskolkov or Bondesen with respect to claims 1 and 13. Since claims 3 and 15 are dependent upon claims 1 and 13, they are patentable over the cited art (alone or in combination) for at least that reason”
Applicant’s arguments with respect to claims 3 and 15 have been considered.  The Examiner, however, respectfully disagrees. The reasoning for this rejection is the same as was laid out in the final rejection mailed November 26, 2021.
Additionally, the Examiner did not rely on Kannanari to disclose the language, sending or receiving of transaction details between a first and second user devices so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user.
In this case, Mohamed discloses the language, sending or receiving of transaction details between a first and second user devices so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user (Mohamed [0067], “…receive a request for a token to be issued for a specified money amount, as shown in step 301. The request can be from a user, for example. The request can be made via a computer or mobile device 120 of the user.” [0039] “The user can send a request to a payment provider for a token, as shown in step 201. For example, the user can send the request from the mobile device 120 to the payment server 130 via the Internet 140. The request can be sent via a cellular telephone, desktop computer, or any other device suitable for sending the request.”).
Accordingly, this ground of rejection is maintained. 

Regarding claim 8: Applicant is of the opinion prior art fails to disclose:
 “However, Postrel does not teach the sending or receiving of transaction details between a first and second user devices so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user.”
Applicant’s arguments with respect to claim 8 have been considered.  The Examiner, however, respectfully disagrees. The reasoning for this rejection is the same as was laid out in the final rejection mailed November 26, 2021.
Additionally, the Examiner did not rely on Postrel to disclose this language, sending or receiving of transaction details between a first and second user devices so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user.
In this case, Mohamed discloses, sending or receiving of transaction details between a first and second user devices so that the second device may generate a token that will be accepted in an electronic transaction that will be paid by an account associated with the first user (Mohamed [0067], “…receive a request for a token to be issued for a specified money amount, as shown in step 301. The request can be from a user, for example. The request can be made via a computer or mobile device 120 of the user.” [0039] “The user can send a request to a payment provider for a token, as shown in step 201. For example, the user can send the request from the mobile device 120 to the payment server 130 via the Internet 140. The request can be sent via a cellular telephone, desktop computer, or any other device suitable for sending the request.”).
Accordingly, this ground of rejection is maintained.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification. Examiner’s Note: claim 1 limitation recites “A mobile communication device comprising: at least one data processor…”. The originally-filed specification discloses, see paragraph [00194], “By way of example, FIG. 8 shows a user communication device or controller 800, 106 that may include a central processing unit ("CPU") 802 connected to a storage unit 804 and to a random access memory 806. The CPU 802 may process an operating system 801, 10 application program 803, and data 823…. Computer device 800 may further include a graphics processing unit (GPU) 822 which is operatively connected to CPU 802 and to memory 806... A user or operator 807, 104 may interact with the computer device 800…” [00195], “Various aspects and embodiments of the present systems and methods may be practiced on virtually any manner of computer devices, including desktop computers, laptop computers, tablet computers, and/or wireless handheld devices” Therefore, Examiner interprets the mobile communication device as computer device (i.e., payment server 130).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1).

Regarding claim 1: Mohamed discloses: A mobile communication device comprising (Mohamed [0067], the Examiner considers a payment server 130 to be the mobile communication device. [0067] In implementation of the various embodiments, embodiments of the invention may comprise a personal computing device, such as a personal computer, laptop, PDA, cellular phone or other personal computing or communication devices”), (see paragraph [0070] and Fig. 1, Fig. 3 and Fig. 4 and related text):
at least one [network] data system (see paragraph [0074] and Fig. 4 and related text);
at least one data processor (e.g., 412) (see paragraph [0074] and Fig. 4 and related text);
at least one user input system (e.g., Input/output) (see paragraph [0074] and Fig. 4 and related text) and
at least one persistent memory device (e.g., memory 414), the at least one persistent memory device comprising stored data representing at least (see paragraph [0074] and Fig. 4 and related text):
at least one authorization data set configurable to comprise data representing at least an authorized transaction limit (e.g., money amount) and one or more secure identifiers associated with a transaction payment account (see paragraph [0057] and Fig. 2 and related text); and
one or more sets of machine-interpretable instructions (see paragraphs [0074] and [0032] and Fig. 1 and Fig. 4 and related text):
the at least one date processor adapted by execution of the one or more set of stored machine-interpretable instructions to (see paragraphs [0074]-[0075] and Fig. 4 and related text):
receive a payment transaction request from a second mobile communication device, the transaction request comprising data elements associated with a payment transaction between the second mobile communication device and a merchant system (Mohamed [0067], “A payment server 130 can receive a request for a token to be issued for a specified money amount, as shown in step 301. The request can be from a user, for example. The request can be made via a computer or mobile device 120 of the user. The request can be communicated to the payment server via the Internet 140”, [0039] “The user can send a request to a payment provider for a token, as shown in step 201. For example, the user can send the request from the mobile device 120 to the payment server 130 via the Internet 140. The request can be sent via a cellular telephone, desktop computer, or any other device suitable for sending the request.”), said data element including at least a transaction value (e.g., a money amount / limitations) and a merchant identifier (Mohamed [0067], “The token can include information representative of an identification of the recipient”), (see paragraphs [0067], [0039]-[0040], [0031] and [0015]-[0016] and Fig. 2 and Fig. 3 and related text);
Examiner’s Note: claim 1 limitation recites “A mobile communication device comprising: at least one data processor…” The originally-filed specification [00194], “By way of example, FIG. 8 shows a user communication device or controller 800, 106 that may include a central processing unit ("CPU") 802 connected to a storage unit 804 and to a random access memory 806. The CPU 802 may process an operating system 801, 10 application program 803, and data 823…. Computer device 800 may further include a graphics processing unit (GPU) 822 which is operatively connected to CPU 802 and to memory 806... A user or operator 807, 104 may interact with the computer device 800…” [00195], “Various aspects and embodiments of the present systems and methods may be practiced on virtually any manner of computer devices, including desktop computers, laptop computers, tablet computers, and/or wireless handheld devices” Therefore, Examiner interprets the mobile communication device as computer device (i.e., payment server 130).
access data representing an authorized transaction data set (Mohamed [0068] “The payment server 130 can access the user account 133, as shown in step 302. The user account can be stored in the memory 132 of the server 130. The payment server 130 can determine, from information in the user account 133, whether or not the user is authorized to have the token issue for the specified money amount, as shown in step 303”), (see paragraph [0068] and Fig. 2 and Fig. 3 and related text);
using the accessed at least one authorization data set, generate a tokenized transaction data set, the tokenized transaction data set comprising data representing an authorized transaction value, the merchant identifier and at (Mohamed [0068], “The payment server 130 can cause the token to be generated if the user is authorized to have the token issue for the specified money amount, as shown in step 304. The token can be generated by the payment server 130, a dedicated token server, or any other device. The payment server can then issue the token, as shown in step 305”), (see paragraphs [0069]-[0070] and [0057] and Fig. 2 and Fig. 3 and related text);
Examiner’s Note: In addition, with respect to “data useable” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
using the at least one [network] data output system, route the tokenized transaction data to the second mobile communication device for use in completing the payment transaction (Mohamed [0057], “The payment provider can issue the token, as shown in step 203. When the token is issued, the payment server 130 can send information regarding the token to the user and/or the recipient”, [0035], “The user can have a user mobile device 120 to interact with a recipient of a payment token, the payment provider, and/or one or more merchants to create and send the payment token”), (see paragraphs [0069], [0057], [0061] and [0035] and Fig. 2 and Fig. 3 and related text); and
receive a message comprising an indication of an outcome of the transaction, the message received from at least one of (Mohamed [0064], “The payment server 130 can thus authenticate the recipient and can communicate this authentication to the merchant device 110 so that the purchase transaction can be completed”, [0083] “A user can monitor all or any desired portion of the token generation, token issuing, and token use processes. For example, the user can be notified when the token is used. Such notification can include the date and time of the purchase transaction, the name of the recipient, the identification of the merchant, the identification of the product or products purchased, and the cost of the product or products purchased”), (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text):
the transaction adjudication system (see paragraphs [0046],  [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text);
the merchant system (see paragraphs [0046], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); or
the […].

Mohamed discloses notifying that the transaction was approved or completed.
Mohamed does not expressly disclose, receive a message comprising an indication of an outcome of the transaction, the message received from at least one of: transaction adjudication system and the second mobile device.

Oskolkov discloses:
receive (e.g., notifying) a message comprising an indication of an outcome of the transaction (e.g., notifying the first and/or second user of the failure to complete the fund transfer, in accordance with predefined transfer criteria), the message received from at least one of (see paragraphs [0062], [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text);
the transaction adjudication system (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text);
the second mobile device (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claims 2 and 14
Mohamed does not expressly discloses, however Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set is output (step 1512, transmitting) by the at least one wireless data system in a format for use by the second mobile communication device in generating a machine-readable optical object (e.g., bar code) comprising elements representing the tokenized transaction data set. (See paragraphs [0064], [0069], [0176] and Fig. 15 and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claim 4: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly disclose, however Oskolkov discloses: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a bar code (See paragraphs [0064] and [0069]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claims 5 and 17: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as [limited to use] (See paragraph [0011]).

Mohamed does not expressly disclose, a single-use delimiter.
Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as a single-use delimiter (a one-time secure token) (See paragraph [0065]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function such a one-time secure token to enhance user experience and security.

Regarding claim 6: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as a time delimiter (predefined amount of time) (See paragraph [0011]).

Regarding claim 7: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly disclose, however Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as instructions associated with completion of the payment transaction (step 1806, fund request notification) (See paragraph [0074-0075] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claim 9: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of claim 1, comprising at least one network communication system, and wherein the at least one processor causes the mobile communication device to access at least a part of the data representing an authorized transaction data set using the network communication system (see paragraph [0074]-[0075] and Fig. 4 and related text).

Regarding claim 10:
Mohamed further discloses: The mobile communication device of claim 1, wherein the authorized transaction limit is equal to the authorized transaction value (Mohamed [0009], “a request that a token for a specified money amount be issued by the payment provider” (see paragraphs [0009], [0013] and [0040]).

Regarding claim 13: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: A mobile communication device comprising:
at least one [network] data input system (see paragraph [0074] and Fig. 4 and related text); 
at least one data processor (e.g., 412) (see paragraph [0074] and Fig. 4 and related text); 
at least one user input system (e.g., Input/output) (see paragraphs [0074] and Fig. 4 and related text), and 
at least one persistent memory device (e.g., memory 414), the at least one persistent memory device comprising stored data representing at least (see paragraph [0074] and Fig. 4 and related text):
at least one authorization data set configurable to comprise data representing at least an authorized transaction limit (e.g., money amount) and one or more secure identifiers associated with a transaction payment account (see paragraph [0057] and Fig. 2 and related text); and
one or more sets of machine-interpretable instructions (see paragraph [0074] and Fig. 4 and related text):
the at least one date processor adapted by execution of the one or more set of stored machine-interpretable instructions to (see paragraphs [0074]-[0075] and Fig. 4 and related text):
receive payment transaction details from a merchant device for payment transaction, the payment transaction details include at least a transition value and a merchant identifier (Mohamed [0034], “The merchant device 110 can communicate with the payment server 130, such as via a network”… [0032], “The system can include a store 101 having a merchant device 110 to handle purchase transactions between the store 101 and consumers or users. The store 101 can be a brick and mortar store, an online store, or any other type of store. The merchant device 110 can be merchant checkout or point of sale system, a computer, a server, a computing tablet, a mobile device, or any other device suitable for facilitating checkout via the payment provider. The merchant device 110 can have a processor 111 and a memory 112. The processor 110 can execute a software program stored in the memory 112 for facilitating purchase transactions using tokens via the payment provider.”), (see paragraphs [0034]-[0036] and Fig. 2 and Fig. 3 and related text);
send a payment transaction request to a second mobile communication device, the transaction request comprising data elements associated with the payment transaction with the merchant system, said data element including at least a transaction value (e.g., a money amount / limitations) 
receive from a second mobile communication device data representing a tokenized transaction data set, the tokenized transaction data set comprising data representing an authorized transaction value, the merchant identifier, and at least one secure identifier, data useable by a transaction adjudication system  for adjudicating completion of the payment transaction (see paragraph [0058]-[0059] and Fig. 2 and Fig. 3 and related text);
Examiner’s Note: In addition, with respect to “data useable” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
using the at least one wireless data system, route the tokenized transaction data set to the transaction adjudication system in adjudicating the payment transaction (see paragraphs [0069], [0057], [0061] and [0035] and Fig. 2 and Fig. 3 and related text); and
receive a message comprising an indication of an outcome of the transaction, the message received from at least one of (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text): 
the transaction adjudication system (see paragraphs [0046],  [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); 
the merchant system (see paragraphs [0046], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); or
the […].

Mohamed discloses notifying that the transaction was approved or completed.
Mohamed does not expressly discloses receive a message comprising an indication of an outcome of the transaction, the message received from at least one of: transaction adjudication system and the second mobile device.

Oskolkov discloses:
receive (e.g., notifying) a message comprising an indication of an outcome of the transaction (e.g., notifying the first and/or second user of the failure to complete the fund transfer, in accordance with predefined transfer criteria), the message received from at least one of (see paragraphs [0062], [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text): 
the transaction adjudication system (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text); 
the second mobile device (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claim 16: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly disclose, however, Oskolkov discloses: The mobile communication device of Claim 13, wherein the at least one wireless data system comprises a display screen (e.g. presented or configured to display information) and the machine-readable optical object comprises a bar code (see paragraph [0064]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claim 18: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: 
[…];
generate a transaction confirmation data set (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); and
output the transaction confirmation data set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text).

Mohamed does not expressly disclose, however, Oskolkov discloses: 
using at least one of the wireless data input system and a network communication system, receive from the transaction adjudication system data representing confirmation of the completion of the payment transaction (step 1812, (e.g., send fund transfer message to communication address) (see paragraph [0167] and Fig. 18 and related text).

Examiner notes, alternatively Oskolkov further discloses:
generate a transaction confirmation (a response to the fund request notification) data set (step 1810) (see paragraph [0166] and Fig. # and related text); and
output the transaction confirmation data set to the second mobile communication device (step 1004), using at least one of the wireless data output (see paragraphs [0138-0139] and [0115-117] and Fig. 4 and Fig. 10 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claim 19: Mohamed and Oskolkov and Bondesen, discloses as shown above.
Mohamed further discloses: The mobile communication device of claim 13, wherein the transaction adjudication system comprises a merchant transaction processing system (see paragraphs [0016], [0032], [0034] and [0046] Fig. 1 and Fig. 2 and related text).

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US 20150254655 A1).

Regarding claim 11: Mohamed and Oskolkov, discloses as shown above.
Mohamed doesn’t explicitly disclose: The mobile communication device of claim 1, wherein the authorized transaction limit is greater the authorized transaction value.

However, Bondesen discloses: The mobile communication device of claim 1, wherein the authorized transaction limit is greater (exceeds) the authorized transaction value (transaction-responsive limits) (see paragraph [0131-0132]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with Bondesen to include an amount of money limitation (transaction-responsive limits) for an electronic transaction to enhance validation security.

Regarding claim 12: Mohamed, Oskolkov and Bondesen, discloses as shown above.
Mohamed doesn’t explicitly disclose: The mobile communication device of claim 1, wherein at least one of the authorized transaction limit and the authorized transaction value is generated using signals received from the user input system.

However, Bondesen discloses: The mobile communication device of claim 1, wherein at least one of the authorized transaction limit and the authorized transaction value is generated using signals received from the user input system (Bondesen, see paragraphs [0048], [0129] and [0131-0132] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with 

Regarding claim 20: Mohamed, Oskolkov and Bondesen, discloses as shown above.
Mohamed doesn’t explicitly disclose: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: output to the same or another merchant transaction processing system data useful for confirming execution of the transaction set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system.

However, Bondesen discloses: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: output to the same or another merchant transaction processing system data useful for confirming execution of the transaction set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system (Bondesen, see paragraphs [0049-0051] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US 20150254655 A1) and further in view of Kannanari (US 8682802 B1).

Regarding claims 3 and 15: Mohamed, Oskolkov and Bondesen, discloses as shown above.
Mohamed doesn’t explicitly disclose: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a Quick Response (QR) code.

However, Kannanari discloses: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a Quick Response (QR) code (See Column [2], LN [5-18]; Column [3], LN [26-43] and Fig. 1 and Fig. 6 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed, Oskolkov and Bondesen with Kannanari to include feature such as Quick Response (QR) to enhance user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US .

Regarding claim 8: Mohamed, Oskolkov, Bondesen and Kannanari, discloses as shown above.
Mohamed doesn’t explicitly disclose: The mobile communication device of claim 1, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to receive, from at least one of the transaction adjudication system and the second mobile communication device, data representing at least one reward associated with completion of the payment transaction.

However, Postrel discloses: The mobile communication device of claim 1, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to receive, from at least one of the transaction adjudication system (User Reward Accts) / Issuer computer) and the second mobile communication device (Merchant computer), data representing at least one reward associated with completion of the payment transaction (see paragraph [0139-0141] and [0148]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed, Oskolkov, Bondesen and Kannanari with Postrel to include feature such as rewards to enhance user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindteigen (US 20140108785 A1) discloses, server comprise smart phones / mobile communication device. For example, Lindteigen discloses the system of claim 10, wherein the devices, certificate authority gateway, and certificate authority server comprise smart phones, tablet PC's, notebook PC's, desktop PC's, remote monitoring devices, cameras, sensors, remote controlled vehicles, or any other devices capable of processing and transmitting data” (see claim 13).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685